Citation Nr: 0208926	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  96-44 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist and tardy nerve palsy claimed as 
joint pain due to undiagnosed illness.  

2.  Entitlement to service connection for atopic dermatitis, 
nummular eczema and acne claimed as due to undiagnosed 
illness.

(The issues of entitlement to service connection for a 
psychiatric disorder including post-traumatic stress disorder 
(PTSD) and adjustment disorder with depressed mood claimed as 
undiagnosed illness, entitlement to service connection for a 
sleep disturbance claimed as undiagnosed illness and left 
wrist pain also claimed as undiagnosed illness will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his son


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active duty for training from November 1981 
to March 1982 and active military service from September 1990 
to May 1991 that included duty in the Southwest Asia theater 
of operations.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Medical 
& Regional Office Center (M&RO) in Fort Harrison, Montana 
which assumed jurisdiction from the VARO in Phoenix, Arizona.  

The veteran had perfected an appeal from a rating decision 
that the Phoenix VARO had issued in early 1996 addressing 
issues currently on appeal.  

The Board is undertaking additional development on the 
following issues: entitlement to service connection for a 
psychiatric disorder including post-traumatic stress disorder 
(PTSD) and adjustment disorder with depressed mood claimed as 
undiagnosed illness, entitlement to service connection for a 
sleep disturbance claimed as undiagnosed illness and left 
wrist pain claimed as undiagnosed illness pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  


When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  The claimed right wrist disability is attributed 
medically to known diagnoses of carpal tunnel syndrome and 
tardy nerve palsy; the disorders were not manifested during 
service or to a compensable degree during the first post 
service year, and tardy nerve palsy was initially manifested 
several years after service.  

2.  The skin disability is attributed medically to known 
diagnoses of atopic dermatitis, nummular eczema and acne that 
were not manifested during active military service.


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome of the right wrist and tardy nerve 
palsy were not incurred in or aggravated by service; tardy 
nerve palsy may not be presumed to have been incurred in 
service and compensation may be not paid for carpal tunnel 
syndrome or tardy nerve palsy as an undiagnosed illness in a 
Persian Gulf War veteran.  38 U.S.C.A. §§ 1101, 1110, 112, 
1113, 1117, 1118, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.317 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).




2.  Atopic dermatitis, nummular eczema and acne were not 
incurred in or aggravated by active service and compensation 
may not be paid for such disorder as an undiagnosed illness 
in a Persian Gulf War veteran.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show a medical examiner in late 
1985 reported acne vulgaris on the back and shoulders in the 
summary of defects and diagnoses.  The examination in late 
1989 was pertinently unremarkable regarding the skin, as was 
a more recent examination in April 1991 for demobilization.  
On all examinations the medical history and clinical 
examination was unremarkable regarding the wrists.  The April 
1991 examination included a questionnaire that showed the 
veteran did not report rash, disease or injury during service 
in Southwest Asia.  

The veteran indicated only VA medical treatment when he filed 
his initial VA benefit application in early 1995.  The 
records showed a medical examination in 1993 for Persian Gulf 
veterans included the diagnosis of acne vulgaris.  The 
examiner found marked acne scarring of the back and face and 
some of the chest.  

The upper extremities were normal and the veteran's history 
was directed to headaches.  A VA summary indicated he was 
first seen in May 1993 having not appeared for two prior 
appointments, the first in June 1991.  The veteran reported 
in 1995 that VA had treated him since 1993.

Other VA records in mid 1994 show he complained of a skin 
rash for a year on the legs.  The assessment was dermatitis, 
probable eczema and acne.  His other complaints included pain 
of both wrists and swelling of the right wrist that he said 
began after his return from Saudi Arabia.  Other 
contemporaneous records mention arthralgia.  The wrists were 
found normal on X-ray.  

The VA examination in 1995 showed the wrists on X-ray were 
interpreted as negative.  He described the wrist pain with 
any activity that involved squeezing the hands or twisting a 
wrench.  He said he developed a rash in Saudi Arabia that was 
fading now on his legs.  The examiner reported wrist pain 
over the carpal tunnel area, acne of the back and face and 
evidence of nonspecific-type dermatitis of the legs.  The 
impression included rule out bilateral carpal tunnel 
syndrome, nonspecific contact dermatitis of the legs and acne 
vulgaris of the back and face.  Neurology referral for 
electrodiagnostic testing found no abnormality of the upper 
extremities. 

In mid 1995 acne was noted, and in early 1996 hand 
paresthesia was complained of with positive findings on the 
right.  The assessment included probable carpal tunnel 
syndrome.  A diagnostic neurology evaluation in 1996 noted he 
recalled onset of symptoms from April 1991.  Th examiner 
reported ulnar compression neuropathy with no evidence of 
carpal tunnel syndrome.  On another occasion he was seen at 
VA with a rash on the right arm but there was no assessment 
for the skin.  Follow-up for the wrists in mid 1996 showed 
the impression was carpal tunnel syndrome greater on the 
right for which VA hospitalized him in late 1997.  Late 1996 
clinical reports note acne rosacea and acne is also mentioned 
in 1997.  

At the M&RO hearing in 1997 the veteran recalled the right 
wrist pain while working after he returned from the Persian 
Gulf.  He recalled it caused him to miss work and that he 
finally came to VA in 1993 because of his problems 
(Transcript (T) 4, 7).  He recalled that acne and leg rashes 
were always there but that he did not recall having a 
breakout in the Persian Gulf.  He stated first that the rash 
started more than a year earlier and then that it started 
about a year after he returned from the Persian Gulf (T 12-
13). 

A private medical report in 1998 found complaints of post 
Gulf War leg rash that was identified as consistent with 
nummular eczema and atopic dermatitis.  Another examiner in 
1998, who saw the veteran on VA referral, reported the 
veteran believed his right hand symptoms had begun in June or 
July 1991 and that VA evaluated him.  The examiner reported 
right carpal tunnel syndrome and that it was difficult to 
know what to what extent, if any, his military occupation may 
have contributed to its development.  The examiner also 
reported right tardy nerve palsy and that the veteran did not 
appear to be experiencing symptoms of an ulnar neuropathy.

The VA records in May 2000 mention hyperpigmented macular 
lesions of the feet, more papular in the tibial area and a 
lesion of the right leg described as looking a bit more 
unusual.  Melanoma was to be ruled out.  The biopsy diagnosis 
a year later was pigmented purpuric dermatosis.  The examiner 
reported stasis was another leading diagnostic consideration.  
A private report late in 2000 noted he had acne scars on the 
back.


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for other organic diseases 
of the nervous system although not otherwise established as 
incurred in service if manifested to a compensable degree 
within 1 year from the date of separation from service 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The Secretary may pay compensation under this subchapter to 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that (1) became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) became manifest to a degree of 10 percent or more within 
the presumptive period prescribed under subsection (b).

`(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest--
`(A) during service on active duty in the Armed 
Forces in the Southwest Asia theater of operations 
during the Persian Gulf War; or
`(B) to a degree of 10 percent or more during the 
presumptive period prescribed under subsection (b).
`(2) For purposes of this subsection, the term `qualifying 
chronic disability' means a chronic disability resulting 
from any of the following (or any combination of any of 
the following):
`(A) An undiagnosed illness.
`(B) A medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms.
               `(C) Any diagnosed illness that the Secretary 
determines in regulations  prescribed under subsection (d) 
warrants a presumption of service-connection.'.

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section. The Secretary's 
determination of such period of time
shall be made following a review of any available credible 
medical or scientific evidence and the historical treatment 
afforded disabilities for which manifestation periods have 
been established and shall take into account other pertinent 
circumstances regarding the experiences of veterans of the 
Persian Gulf War.

(c)(1) Whenever the Secretary determines under section 
1118(c) of this title that a presumption of service 
connection for an undiagnosed illness (or combination of 
undiagnosed illnesses) previously established under this 
section is no longer warranted - 

Subsection (c)(1) of such section is amended--in the 
matter preceding subparagraph (A), by striking `for an 
undiagnosed illness (or combination of undiagnosed 
illnesses)'; and in subparagraph (A), by striking `for 
such illness (or combination of illnesses)'.

(A) a veteran who was awarded compensation under this section 
for such illness (or combination of illnesses) on the basis 
of the presumption shall continue to be entitled to receive 
compensation under this section on that basis; and 

(B) a survivor of a veteran who was awarded dependency and 
indemnity compensation for the death of a veteran resulting 
from the disease on the basis of the presumption before that 
date shall continue to be entitled to receive dependency and 
indemnity compensation on that basis. 

(2) This subsection shall cease to be effective 10 years 
after the first day of the fiscal year in which the National 
Academy of Sciences submits to the Secretary the first report 
under section 1603 of the Persian Gulf War Veterans Act of 
1998. 

Sections 1117(c)(2) and 1118(e) are each amended by striking 
`10 years' and all that follows through `of 1998' and 
inserting `on September 30, 2011'.

(d)(1) The Secretary shall prescribe regulations to carry out 
this section. (2) Those regulations shall include the 
following: (A) A description of the period and geographical 
area or areas of military service in connection with which 
compensation under this section may be paid. (B) A 
description of the illnesses for which compensation under 
this section may be paid. (C) A description of any relevant 
medical characteristic (such as a latency period) associated 
with each such illness. 

(e) A disability for which compensation under this subchapter 
is payable shall be considered to be service connected for 
purposes of all other laws of the United States. 

(f) For purposes of this section, the term ''Persian Gulf 
veteran'' means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following:
`(1) Fatigue.
`(2) Unexplained rashes or other dermatological signs 
or symptoms.
`(3) Headache.
`(4) Muscle pain.
`(5) Joint pain.
`(6) Neurological signs and symptoms.
`(7) Neuropsychological signs or symptoms.
`(8) Signs or symptoms involving the upper or lower 
respiratory system.
`(9) Sleep disturbances.
`(10) Gastrointestinal signs or symptoms.
`(11) Cardiovascular signs or symptoms.
`(12) Abnormal weight loss.
                  (13) Menstrual disorders.'.

`(h)(1) If the Secretary determines with respect to a 
medical research project sponsored by the Department that 
it is necessary for the conduct of the project that 
Persian Gulf veterans in receipt of compensation under 
this section or section 1118 of this title participate in 
the project without the possibility of loss of service 
connection under either such section, the Secretary shall 
provide that service connection granted under either such 
section for disability of a veteran who participated in 
the research project may not be terminated. Except as 
provided in paragraph (2), nothwithstanding any other 
provision of law any grant of service-connection protected 
under this subsection shall remain service-connected for 
purposes of all provisions of law under this title.
`(2) Paragraph (1) does not apply in a case in which--
`(A) the original award of compensation or service 
connection was based on fraud; or
`(B) it is clearly shown from military records that 
the person concerned did not have the requisite 
service or character of discharge.
       (3) The Secretary shall publish in the Federal 
Register a list of medical research projects sponsored by the 
Department for which service connection granted under this 
section or section 1118 of this title may not be terminated 
pursuant to paragraph (1).  38 U.S.C.A. § 1117, as amended by 
Pub. L. 107-103, secs. 202(a), (b)(1), (d)(1) and 203(a), 115 
Stat. 988, 989, effective March 1, 2002. 

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: (i)	became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 
In Sec. 3.317, paragraph (a)(1)(i) is amended by removing 
"December 31, 2001" and adding, in its place, "December 
31, 2006". 

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 


(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue, (2) signs or symptoms involving skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), 
(9) sleep disturbances, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss or (13) menstrual disorders. 

Compensation shall not be paid under this section (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 

For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317, as amended effective November 9, 2001 at 
66 Fed. Reg: 56614-56615 (November 9, 2001). 



Presumptions of service connection for illnesses associated 
with service in the Persian Gulf during the Persian Gulf War. 
(a)(1) For purposes of section 1110 of this title, and 
subject to section 1113 of this title, each illness, if any, 
described in paragraph (2) shall be considered to have been 
incurred in or aggravated by service referred to in that 
paragraph, notwithstanding that there is no record of 
evidence of such illness during the period of such service. 

(2) An illness referred to in paragraph (1) is any diagnosed 
or undiagnosed illness that - (A) the Secretary determines in 
regulations prescribed under this section to warrant a 
presumption of service connection by reason of having a 
positive association with exposure to a biological, chemical, 
or other toxic agent, environmental or wartime hazard, or 
preventive medicine or vaccine known or presumed to be 
associated with service in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; and 
(B) becomes manifest within the period, if any, prescribed in 
such regulations in a veteran who served on active duty in 
that theater of operations during that war and by reason of 
such service was exposed to such agent, hazard, or medicine 
or vaccine. 

(3) For purposes of this subsection, a veteran who served on 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and has an illness described in 
paragraph (2) shall be presumed to have been exposed by 
reason of such service to the agent, hazard, or medicine or 
vaccine associated with the illness in the regulations 
prescribed under this section unless there is conclusive 
evidence to establish that the veteran was not exposed to the 
agent, hazard, or medicine or vaccine by reason of such 
service. 

`(4) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness include 
the signs and symptoms listed in section 1117(g) of this 
title.'.


(b)(1)(A) Whenever the Secretary makes a determination 
described in subparagraph (B), the Secretary shall prescribe 
regulations providing that a presumption of service 
connection is warranted for the illness covered by that 
determination for purposes of this section. 

(B) A determination referred to in subparagraph (A) is a 
determination based on sound medical and scientific evidence 
that a positive association exists between - (i) the exposure 
of humans or animals to a biological, chemical, or other 
toxic agent, environmental or wartime hazard, or preventive 
medicine or vaccine known or presumed to be associated with 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; and (ii) the occurrence of a diagnosed 
or undiagnosed illness in humans or animals. 

(2)(A) In making determinations for purposes of paragraph 
(1), the Secretary shall take into account - (i) the reports 
submitted to the Secretary by the National Academy of 
Sciences under section 1603 of the Persian Gulf War Veterans 
Act of 1998; and (ii) all other sound medical and scientific 
information and analyses available to the Secretary. (B) In 
evaluating any report, information, or analysis for purposes 
of making such determinations, the Secretary shall take into 
consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review. 

(3) An association between the occurrence of an illness in 
humans or animals and exposure to an agent, hazard, or 
medicine or vaccine shall be considered to be positive for 
purposes of this subsection if the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association. 

(c)(1) Not later than 60 days after the date on which the 
Secretary receives a report from the National Academy of 
Sciences under section 1603 of the Persian Gulf War Veterans 
Act of 1998, the Secretary shall determine whether or not a 
presumption of service connection is warranted for each 
illness, if any, covered by the report. 

(2) If the Secretary determines under this subsection that a 
presumption of service connection is warranted, the Secretary 
shall, not later than 60 days after making the determination, 
issue proposed regulations setting forth the Secretary's 
determination. 

(3)(A) If the Secretary determines under this subsection that 
a presumption of service connection is not warranted, the 
Secretary shall, not later than 60 days after making the 
determination, publish in the Federal Register a notice of 
the determination. The notice shall include an explanation of 
the scientific basis for the determination. 

(B) If an illness already presumed to be service connected 
under this section is subject to a determination under 
subparagraph (A), the Secretary shall, not later than 60 days 
after publication of the notice under that subparagraph, 
issue proposed regulations removing the presumption of 
service connection for the illness. 

(4) Not later than 90 days after the date on which the 
Secretary issues any proposed regulations under this 
subsection, the Secretary shall issue final regulations. Such 
regulations shall be effective on the date of issuance. 

(d) Whenever the presumption of service connection for an 
illness under this section is removed under subsection (c) - 
(1) a veteran who was awarded compensation for the illness on 
the basis of the presumption before the effective date of the 
removal of the presumption shall continue to be entitled to 
receive compensation on that basis; and (2) a survivor of a 
veteran who was awarded dependency and indemnity compensation 
for the death of a veteran resulting from the illness on the 
basis of the presumption before that date shall continue to 
be entitled to receive dependency and indemnity compensation 
on that basis. 

(e) Subsections (b) through (d) shall cease to be effective 
10 years after the first day of the fiscal year in which the 
National Academy of Sciences submits to the Secretary the 
first report under section 1603 of the Persian Gulf War 
Veterans Act of 1998. 


Sections 1117(c)(2) and 1118(e) are each amended by striking 
`10 years' and all that follows through `of 1998' and 
inserting `on September 30, 2011'.

38 U.S.C.A. § 1118. (Added Pub. L. 105-277, div. C, title 
XVI, Sec. 1602(a)(1), Oct. 21, 1998, 112 Stat. 2681-742.); as 
amended by Pub. L. 107-103, secs. 202(b)(2), (d)(1), 115 
Stat. 989, effective March 1, 2002. 

As required by law, the Department of Veterans Affairs (VA) 
hereby gives notice that the Secretary of Veterans Affairs, 
under the authority granted by the Persian Gulf War Veterans 
Act of 1998, Pub. L. 105-277, 112 Stat. 2681-742 through 
2681-749 (codified at 38 U.S.C. 1118), and the Veterans 
Programs Enhancement Act of 1998, Pub. L. 105- 368, 112 Stat. 
3315, has determined that there is no basis to establish a 
presumption of service connection for any disease based on 
service in the Persian Gulf during the Persian Gulf War. 66 
Fed. Reg. 35702-357 (July 6, 2001).

SUMMARY: In a notice published July 6, 2001 (66 FR 35702-
35710), we stated in the SUMMARY paragraph, "As required by 
law, the Department of Veterans Affairs (VA) hereby gives 
notice that the Secretary of Veterans Affairs, under the 
authority granted by the Persian Gulf War Veterans Act of 
1998, Pub. L. 105-277, 112 Stat. 2681-742 through 2681-749 
(codified at 38 U.S.C. 1118), and the Veterans Programs 
Enhancement Act of 1998, Pub. L. 105-368, 112 Stat. 3315, has 
determined that there is no basis to establish a presumption 
of service connection for any disease based on service in the 
Persian Gulf during the Persian Gulf War."

The purpose of this notice is to clarify that the September 
7, 2000, National Academy of Sciences (NAS) report entitled 
"Gulf War and Health, Volume 1. Depleted Uranium, Sarin, 
Pyridostigmine Bromide, Vaccines" covered only those items. 

This notice also is to clarify that VA's July 6, 2001, notice 
was intended to convey to the public that the Secretary of 
Veterans Affairs, under the relevant statutory authorities, 
had determined only that, at that time, there was no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  66 Fed. Reg. 58784-58785 (November 23, 2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 3.102, 4.3 (2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2002).  VA has issued final 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  According to Congress it was 
intended that the VCAA will apply to pending claims.

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order). 

In implementing the VCAA, VA provided in section 3.159(c)(1) 
that it will make reasonable efforts to help a claimant 
obtain relevant records from non-Federal-agency sources and 
relevant records in the custody of a Federal agency or 
department.  This record contains medical records that the 
veteran identified as relevant to the current appeal.  There 
appears to be no basis for further delay since the record is 
supplemented with probative contemporaneous evidence that 
shows VA and the appellant met the obligation to assist with 
regard to development of the record.  He also provided 
testimony at an M&RO hearing.

Regarding the medical evidence VA provided, in part, in 
section 3.159(c)(4)(i)(B) of the new regulations that a 
medical examination or opinion would be necessary when the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  

The first element is met through the medical evidence that 
includes VA and private medical reports that, collectively 
address the questions of the existence of claimed 
disabilities.  In summary, the record shows that the M&RO, 
through the discussion of the VCAA in the May 2001 
development letter and a March 2002 supplemental statement of 
the case, notified the appellant of the evidence considered 
regarding the issues.  Further, therein he was apprised of 
the reasoning for the rating determinations as well as 
through the statement of the case and supplemental statements 
of the case, and other correspondence pertinent to the 
current claim.  The M&RO essentially provided him with a 
comprehensive explanation of the new law that discussed the 
obligations to assist.  The appellant was afforded the 
opportunity to submit arguments in support of the claim.  The 
M&RO was conscientious in developing the record to comply 
with the Persian Gulf protocol and applicable adjudication 
guidance.

Thus, in light of his action and the development completed at 
the M&RO, the Board finds that the relevant evidence 
available for an equitable resolution of the appellant's 
claim has been identified and obtained.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  See also Baker v. West, 11 Vet. App. 163, 
169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  


Service connection for carpal tunnel syndrome of the
right wrist, tardy nerve palsy, atopic dermatitis,
nummular eczema and acne

The record shows right carpal tunnel syndrome and tardy nerve 
palsy, nummular eczema and atopic dermatitis initially 
several years after service.  Acne was mentioned in a 
military examination, apparently in connection with reserve 
component service in the mid 1980's, which is not a period of 
active service.  The veteran did not assert it was incurred 
during earlier active duty for training and there is no 
competent medical evidence reported that links either 
disorder to service on any basis.  The veteran's testimony 
supplements the record but it is not a substitute for medical 
nexus evidence.  

Regarding undiagnosed illness, the veteran had the required 
service.  He has reported for the comprehensive examinations 
ordered to ascertain a likely etiology for various disorders.  
Nonspecific or otherwise undiagnosed dermatology or right 
wrist symptoms have not been reported.  

The Board must observe that in each instance there is 
currently a known clinical diagnosis to which the skin and 
wrist symptoms are attributable.  Therefore, consideration 
may not be given to service connection on the basis of an 
undiagnosed illness, as an essential element for the claim on 
that basis is not met.  It is noted that none of the 
diagnosed disorders appear in the current version of 
applicable law and regulation that govern claims based on 
Persian Gulf service. 
In essence, recent diagnostic impressions that when viewed 
liberally do not report "signs" of a disorder that cannot 
be attributed to any known clinical diagnosis in either the 
skin or the right wrist.  That basis was considered a likely 
etiology but apparently not confirmed.  The veteran has 
described his symptoms ("nonmedical indicators") that have 
been verified medically and linked to a known clinical 
diagnosis for the skin and right wrist.  Thus, the Board 
finds the preponderance of the evidence is against the claim 
for skin and wrist symptoms as undiagnosed illness.  
Currently he has a symptom complex that has been attributed 
to a known clinical diagnosis for the skin and the right 
wrist.  

As for a basis other than undiagnosed illness, the Board does 
find that the evidence is not in relative equipoise.  
Regarding the skin, the veteran's testimony and the record 
viewed together do not provide any basis for a favorable 
determination.  His initial reference to the skin disease 
identified as nummular eczema and atopic dermatitis was 
several years after service.  It coincided with the initial 
VA benefit application and it is noteworthy that he reported 
no skin problems on the demobilization examination and none 
other than acne appeared on the VA medical examination in 
1993.  

Other than acne, which had been noted many years before he 
entered active service, the thorough VA examination was 
unremarkable.  The subsequent clinical reports do not offer 
any competent nexus evidence and show infrequent references 
to diagnosed skin disorders.  Thus the Board finds that the 
evidence preponderates against service connection for the 
acne, atopic dermatitis and nummular eczema on a basis other 
than undiagnosed illness as it does not show either was 
manifested initially during active service.

Regarding right carpal tunnel syndrome and tardy nerve palsy 
the service medical records were pertinently unremarkable in 
the clinical evaluations and medical history.  The 
supplemental questionnaire on the demobilization examination 
was additional evidence of no medical problem during the 
veteran's Persian Gulf service.  It is noteworthy that on the 
1993 VA examination he had no current complaint or a history 
referable to carpal tunnel syndrome or tardy nerve palsy.  
This would contradict the veteran's assertion that the 
problem had been present soon after military service, which 
significantly diminishes his credibility.  The recollections 
regarding the right upper extremity are not confirmed after 
service.  See for example McManaway v. West, 13 Vet. App. 60, 
67 (1999).   The VA examiner in 1993 found no abnormality of 
the right upper extremity.  Additionally, the Board notes 
that any nerve disorder compatible with organic disease of 
the nervous system is not in evidence or apparent to a 
compensable degree during the first post year, thereby 
precluding a presumptive basis upon which to predicate a 
grant of entitlement to service connection.

The M&RO also obtained a medical opinion in 1998 that took 
into account the veteran's history but offered an opinion 
that was at best equivocal regarding military service as a 
factor in the carpal tunnel syndrome.  The examiner did not 
offer a favorable conclusion or opinion regarding the 
etiology of tardy nerve palsy.  The weight of a medical 
opinion is diminished where that opinion is ambivalent, based 
on an inaccurate factual premise, or based on an examination 
of limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).

The essential elements, evidence of a current disability (a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence depending on 
the circumstances), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence) are not shown.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Where the determinative issue involves causation or a medical 
diagnosis, as is the case here, competent medical nexus 
evidence is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Grover v. West, 12 Vet. App. 109, 112 (1999), 
affirming LeShore v. Brown, 8 Vet. App. 406 (1995). 


ORDER

Entitlement to service connection for carpal tunnel syndrome 
and tardy nerve palsy of the right wrist claimed as joint 
pain due to undiagnosed illness is denied.  

Entitlement to service connection for atopic dermatitis, 
nummular eczema and acne claimed as a skin disorder due to 
undiagnosed illness is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

